Judgment, Supreme Court, New York County (James Leif, J.), rendered February 19, 1987, which convicted defendant, after a jury trial, of attempted burglary in the third degree and sentenced him to a prison term of 2 to 4 years, unanimously affirmed.
*475Defendant and a codefendant were continuously observed by a civilian in the act of attempting to break into a store. They were also observed by two arresting officers whom the civilian contacted without ever losing sight of the two defendants. One of the arresting officers chased defendant Williams into a nearby building, observing his face before the chase began, and staying within three feet of him for all but a few seconds of the chase.
Defendant’s only argument on appeal is that a detailed identification charge as outlined in People v Whalen (59 NY2d 273) was not given. No such charge was requested, and no exception was taken to the court’s failure to give the charge sua sponte. Accordingly, the error is unpreserved for appellate review, and we decline to reach it (People v Mosley, 112 AD2d 812, 814, affd 67 NY2d 985). Were we to reach it, in the interest of justice, we would affirm, finding it to be without merit. We note that this court rejected the same argument on the same facts in the appeal of defendant’s codefendant (People v Dove, 147 AD2d 989). Concur—Ross, J. P., Rosenberger, Ellerin and Wallach, JJ.